Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in responsive to amendment filed on 6/30/21. Claims 1, 3-8 are pending.  

Response to Amendment
Claims 1, 7-8 are amended.  Claims 2 and 9 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nandy et al (US 20180248804 A1), hereinafter Nandy, in view of Evans et al (US 6069947 A), hereinafter Evans, and further in view of Nampally et al (US 20150207851 A1), hereinafter Nampally, in further view of Gupta et al. (US 2011/0099232 A1), hereinafter Gupta.

Regarding claim 1, Nandy discloses an information processing device comprising:
a memory configured to store (processor 610 to fetch, decode, and/or execute instructions of memory 640.) (Nandy, paragraph [0055]) a correspondence relationship between a broker arranged in each of two or more bases and a topic of data that is to be transmitted from a publisher to the broker (transmitted to and from the broker device; give a high priority to the MQTT packets that are transmitted to and from the broker device; capture client messages that are transmitted to and from the subscriber device) (Nandy, paragraph [0057]).
a processor coupled to the memory and configured to (at least one processor 510 to execute instructions 530-590 within a machine-readable storage medium and/or memory) (Nandy, paragraph [0053]): 
upon receiving a message to request data of a first topic from a first subscriber, identify a first broker corresponding to the first topic with reference to the memory (identifying, by a network switching device, a network packet received via a particular port as a Message Queuing Telemetry Transport (MQTT) packet, wherein the MQTT packet is transmitted between a broker device and a subscriber device) (Nandy, abstract]).
Although Nandy substantially discloses receiving, from another information processing device, Nandy does not explicitly disclose upon receiving, from another 
In an analogous art, Evans discloses upon receiving, from another information processing device arranged in a second base different from a first base in which the information processing device is arranged, an inquiry about a broker that is a transfer destination of a message that requests data of a second topic from a second subscriber of the second base (receiving at the connection broker a message identifying an alteration in the connection attributes associated with the connection; sending a control message from the connection broker notifying the alteration of the connection attributes associated with the connection; and changing the initial set of connection attributes associated with the connection in response to receiving the control message from the connection broker) (Evans, col.4, lines 47-50), (attributes are identified in the SET-UP primitive and which are therefore also associated with the call reference identity and stored in the memory 251 of the connection broker) (Evans, col. 16, lines 40-45).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filling date of the invention, to incorporate the teachings of Evans into the teachings of Nandy.
One would have been motivated to do so, in order to enable connection attributes and network operation and configuration to be altered and advised in-call by 
However, Nandy-Evans doesn’t explicitly disclose the topic of data being a format of the data; identifying a second broker corresponding to the second topic with reference to the memory, and transmitting a response including an address of the identified second broker to the another information processing device.
In an analogous art, Gupta discloses the topic of data being a format of the data (a sendMessage operation that sends a message to the broker in response to a publisher specifying a topic name, specifying or attaching message data, and optionally setting a "retain" flag.  The topic name is one of a set of predefined topic names, where each topic name in the set is interpretable by the message broker 110 and may be specified as a topic of interest by one or more subscribers.  When specified by the publisher, the topic name and retain flag are included in a header of the sent message.  The message data is also included in the message.  The setting of the "retain" flag by the publisher is an instruction to the broker to copy this message into a message repository at the broker, and to retain the copy in the repository while this message is the latest-received message on the particular topic.  The format of the sendMessage API call may be: sendMessage(TOPIC_NAME, DATA, RETAIN_FLAG) where TOPIC_NAME may be an hierarchical character string identifying one of the predefined topics, DATA is the data contents of the message, and RETAIN_FLAG is a value representing logical `true` (i.e. the message should be retained at the broker) or `false` (the message should not be retained).  For example, a message may be published by issuing an API call such as: sendMessage("greenhouse/temperature", "34 degrees", true) where the topic is "greenhouse/temperature", the message data is a small data item "34 degrees", and the retain flag value is set to "true") (Gupta, ¶ [0016-0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Gupta’s teachings into Nandy-Evans’s teaching of the topic of data being a format of the data. This combination allows refined publication for a topic is most accessed and the last publication is least accessed, so the cleaner can mark the last publication for deletion instead of the other.
However, Nandy-Evans- Gupta doesn’t explicitly disclose the topic of data being a format of the data; identifying a second broker corresponding to the second topic with reference to the memory, and transmitting a response including an address of the identified second broker to the another information processing device.
In an analogous art, Nampally discloses "identifying a second broker corresponding to the second topic with reference to the memory, and transmitting a response including an address of the identified second broker to the another information processing device" (an identifier of the respective fragment to a primary queue of the selected first broker and a backup queue of the selected second broker, cause the respective fragment to be stored in transitory memory stores of the first and second brokers, cause the received fragment to be transmitted from the first broker to one or more intended recipient receiving devices whenever possible, and otherwise transmitting the received fragment from the second broker thereto, store indicators of the fragments being transmitted to the persistent data store, and transmit broker health related information to the sending devices in order to aid in selecting the channel over which a given fragment is to be transmitted.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Nampally’s teachings into Nandy-Evans’s- Gupta teaching of identifying a second broker corresponding to the second topic with reference to the memory, and transmitting a response including an address of the identified second broker to the another information processing device. This combination allows enables programming a system with intelligence and providing a library at a client-side architecture with ability to check a load at the brokering entity and employ requisite intelligence to enable the system for automatically tuning splitting and collation to optimize or improve performance with reduced manual monitoring and/or intervention and in-memory data footprint at runtime.

Regarding claim 3, Nandy-Evans-Gupta-Nampally discloses an information processing device, wherein upon receiving, from another information processing device arranged in a second base different from a first base in which the information processing device is arranged, an inquiry about a third broker that is a transfer destination of data from a second subscriber that is a new publisher arranged in the second base, the processor identifies the third broker with reference to the memory, and transmits a response including an address of the identified third broker to the another processing device while registering a correspondence relationship between the third broker and a topic of data from the second publisher in the memory (attributes are identified in the SET-UP primitive and which are therefore also associated with the call reference identity and stored in the memory 251 of the connection broker) (Evans, col. 16, lines 40-45). The Examiner supplies the same rationale for the combination of references Nandy-Evans-Gupta-Nampally as in Claim 1 above.

Regarding claim 4, Nandy-Evans-Gupta-Nampally discloses an information processing device, wherein upon receiving, from the another information processing device, a notification indicating that transmission of data from a third publisher of the second base is stopped, the processor deletes a correspondence relationship stored in the memory between a topic of data from the third publisher and brokers (delete the call reference identity (step 396). The process can then end at step 398) (Evans, col. 20, lines 31-33). The Examiner supplies the same rationale for the combination of references Nandy-Evans-Gupta-Nampally as in Claim 1 above.

Regarding claim 5, Nandy-Evans-Gupta-Nampally discloses an information processing device, wherein the notification is issued when transmission of data from the third publisher is not performed for a specific time period (handling more complex connection attributes at any time during or after call set-up) (Evans, col. 20, lines 55-56). The Examiner supplies the same rationale for the combination of references Nandy-Evans-Gupta-Nampally as in Claim 4 above.

Regarding claim 6, Nandy-Evans-Gupta-Nampally discloses an information processing device, wherein the two or more bases are coupled to each other through a wide area network (receiving at the connection broker a message identifying an alteration in the connection attributes associated with the connection; sending a control message from the connection broker notifying the alteration of the connection attributes associated with the connection; and changing the initial set of connection attributes associated with the connection in response to receiving the control message from the connection broker) (Evans, col.4, lines 47-50), (attributes are identified in the SET-UP primitive and which are therefore also associated with the call reference identity and stored in the memory 251 of the connection broker) (Evans, col. 16, lines 40-45).  The Examiner supplies the same rationale for the combination of references Nandy-Evans-Gupta-Nampally as in Claim 1 above.

Claim 7 list all the same elements of claim 1 but in a non-transitory, computer-readable recording medium having stored therein a program for causing a computer included in an information processing device to execute a process comprising: (Nandy, paragraph [0055]), the system to carry out the steps of rather than device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.  

Claim 8 list all the same elements of claim 1 but in a decentralized processing system (Nandy, paragraph [0055]), the system to carry out the steps of rather than device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.  

Response to Arguments

Gupta et al. (US 2011/0099232 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
8/11/21